Title: To Thomas Jefferson from Mann Page, 21 July 1803
From: Page, Mann
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Mannsfield July 21. 1803.
          
          The Cession of Louisiana having now taken place, & my Views leading me to a new Country where by Industry & Vigilance I may at the same Time serve my Country & aid my Fortunes, I beg leave to state that should any Situation arise wherein my sincere Exertions to serve the United States might avail, I offer myself a Candidate trusting to the Report of my Friends as a Passport. Should an event of such a Nature occur, any Communication from you will be thankfully recieved by
          Sir yr. mst obdt. hbl. Servt.
          
            
              Mann Page
            
          
        